         Case 2:19-cv-04959-NIQA Document 41 Filed 03/08/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 SCOTT WHITELEY and HARRY                         :            CIVIL ACTION
 BERGER, individually and on behalf               :
 of all others similarly situated,                :            NO. 19-4959
                 Plaintiffs                       :
                                                  :
                v.                                :
                                                  :
 ZYNERBA PHARMACEUTICALS,                         :
 INC., et al.,                                    :
               Defendants                         :

                                            ORDER

       AND NOW, this 8th day of March 2021, upon consideration of the parties’ joint motion to

stay proceedings, [ECF 40], and for good cause shown, it is hereby ORDERED that the motion

is GRANTED, and, with the exception of proceedings relating to approval of the proposed class

action settlement, all other proceedings in this action, including discovery, are STAYED.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
